Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claimed invention in claims 1-2 is directed to a method of obtaining a training text and matching the training text with a database to obtain a plurality of matching results; processing the matching results to obtain a plurality of feature vectors corresponding to the matching results; obtaining a word vector corresponding to each word in the training text by processing the training text; and training an initial entity recognition model based on the feature vector and the word vector to obtain an entity recognition model
Under the 35 U.S.C. 101 new guidelines, the claims fall within the “Mental Processes” grouping of abstract ideas.  The claimed steps could be performed in the mind of a human, with no need for a machine. The whole process could be done by a human matching the training text with a database to obtain a plurality of matching results; converting the results to corresponding vectors; and using the vectors to train a named entity recognition model based on the obtained vectors.  Claim 2, further describe the process of processing the matching results by combining vectors corresponding to the matching results.  The claims do not recite additional elements that integrate the judicial exception to a practical application, and amounts to significantly more than the judicial exception.
Independent claims 3 and 11 are directed to a method and apparatus for performing entity recognition on a text using an entity recognition model to obtain a plurality of recognition results; outputting a tag sequence corresponding to the recognition results and performing probability calculation on the tag sequence; and outputting the tag sequence with the highest probability.
Under the 35 U.S.C. 101 new guidelines, the claims fall within the “Mental Processes” grouping of abstract ideas.  The claimed steps could be performed in the mind of a human, with no need for a machine. The whole process could be done by a human by performing entity recognition on a text using an entity recognition model to obtain a plurality of recognition results; outputting a tag sequence corresponding to the recognition results and performing probability calculation on the tag sequence; and outputting the tag sequence with the highest probability, as claimed.  More, the claims do not recite additional elements that integrate the judicial exception to a practical application, and amounts to significantly more than the judicial exception.  The recitation of a processor (claim 11) is considered as a generic computer structure that serves to perform generic computer functions that are well-understood.  Accordingly, the pending claims are directed to a non-statutory subject matter.
Dependent claims 4-10 and 12-19 further refer and describe the process of matching the obtained text with a database, obtaining corresponding feature vectors; training the entity recognition model, verifying the accuracy of the recognition; updating the tag sequence with the highest probability; calculating a transition probability….  All these features could be performed by a human without need for a machine. The claims do not amount to significantly more than the abstract idea as they do not apply the judicial exception to a particular application.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The pending claims are directed to an abstract idea, and are not patent eligible.

	
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Torres (2021/0149993).
As per claim 1, Torres teaches obtaining a training text and matching the training text with a database to obtain a plurality of matching results ([0016]- [0017], obtaining financial document comprising text that indicates financial values and information, names of entities, date, address, codes and symbols, as training data. At [0019], the financial information is tokenized using a tokenization process to obtain a plurality of tokens representing individual word or term within a sentence or phrase); 
processing the matching results to obtain a plurality of feature vectors corresponding to the matching results ([0020], wherein text token may be converted to a vector of real numbers); 
obtaining a word vector corresponding to each word in the training text by processing the training text ([0020] and [0028], performing word embedding process may map a phrase or a word (e.g., an input text token) from a vocabulary to a corresponding vector of real numbers); and 
training an initial entity recognition model based on the feature vector and the word vector to obtain an entity recognition model ([0048], training initial entity recognition model using supervised training, wherein existing labeled data).  
 As per claim 2, Torres teaches wherein the step of processing the matching results to obtain the feature vectors corresponding to the matching results comprises processing the matching results to obtain one-hot vectors corresponding to the matching results ([0020] and [0034], converting the matching results into hot vectors); 
the step of training the initial entity recognition model based on the feature vector and the word vector to obtain the entity recognition model comprises: merging the one-hot vectors corresponding to the matching results to obtain a one-hot vector matrix ([0034]- [0038], merging the one-hot vectors corresponding to the matching results into a one-hot vector matrix); 
adding the one-hot vector matrix and the word vector to obtain an adding result ([0034]- [0038], [0053], adding hot vector matrix and the word vector); and
training the initial entity recognition model by inputting the adding result so as to obtain the entity recognition model ([0048], [0065], training the initial entity recognition model).  

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Torres (US 2021/0149993) in view of Gao (US 20200065374).
As per claim 3, Torres teaches obtaining a to-be-recognized text and performing entity recognition on the to-be-recognized text using an entity recognition model to obtain a plurality of recognition results ([0014]- [0015], [0017], receiving text, i.e. financial documents, to be recognized and outputting a plurality of recognition results);
outputting a tag sequence corresponding to the recognition results and performing probability calculation on the tag sequence ([0014]- [0015], outputting the tag sequence [Alex]person purchased [200] quantity shares of AMZN [stock] in [August 2019] time.  See also Fig. 5, [0051], and [0049], wherein said, classifier model 440 may be used to apply the NER process to the input text and may attach labels to the input text tokens from a set of possible labels. The confidence model 430, on the other hand, may assign a confidence level and/or a probability of accurate prediction to each recognized name entity from the classification task); and 
Torres may not explicitly disclose outputting the tag sequence with the highest probability to use as an accurate recognition result corresponding to the to-be-recognized text.  However, Torres at paragraph [0049] assign a confidence level and/or a probability of accurate prediction to each recognized name entity from the classification task; and paragraph [0050] teaches comparing the extracted named entities and corresponding accuracy predictions with set thresholds and the classified text tokens and/or the document are routed to different downstream tasks based on their associated confidence levels.  Therefore, determining and outputting the tag sequence with the highest probability is necessarily disclosed.  Furthermore, Gao in the same field of endeavor teaches a method and system for named entities tagging and recognition, wherein the used system assigns a probability to each possible named entity and the one with the highest probability becomes the named entity tag output ([0041]).  Therefore, it would have been obvious at the time the application was filed to used Gao’s above feature with the system of Torres, in order to improve named entity recognition performance.
As per claim 4, Torres teaches wherein the entity recognition model is obtained through steps of: 
obtaining a training text and matching the training text with a database to obtain a plurality of matching results ([0016]- [0017], obtaining financial document comprising text that indicates financial values and information, names of entities, date, address, codes and symbols, as training data. At [0019], the financial information is tokenized using a tokenization process to obtain a plurality of tokens representing individual word or term within a sentence or phrase); 
processing the matching results to obtain a plurality of feature vectors corresponding to the matching results ([0020], wherein text token may be converted to a vector of real numbers); 
obtaining a word vector corresponding to each word in the training text by processing the training text ([0020] and [0028], performing word embedding process may map a phrase or a word (e.g., an input text token) from a vocabulary to a corresponding vector of real numbers); and 
training an initial entity recognition model based on the feature vector and the word vector to obtain an entity recognition model ([0048], training initial entity recognition model using supervised training, wherein existing labeled data).  
As per claim 5, Torres teaches verifying the tag sequence with the highest probability to determine whether the tag sequence with the highest probability is the accurate recognition result corresponding to the to-be-recognized text ([0051], [0052], considering the probability of correct classification of all tokens and document-level confidence value; and comparing the accuracy predictions of named entities with a threshold).  
As per claim 6, Torres teaches determining whether the tag sequence with the highest probability has an enclosed word slot; extracting all the enclosed word slots in the recognition results to use as an enclosed word slot library, in response to the tag sequence with the highest probability having the enclosed word slot; and matching the to-be-recognized text with the enclosed word slot library to obtain the enclosed word slot matching the to-be-recognized text (necessarily disclosed within the steps of processing the text sentence “Alex purchased 200 shares of AMZN in August 2019” and outputting the corresponding output, [Alex]person purchased [200] quantity shares of AMZN[stock] in [August 2019]time , [0014]- [0015]), and updating the tag sequence with the highest probability to obtain the updated tag sequence to output as a best matching result of the to-be-recognized text ([0023], refining weights and adjusting parameters of the models to output as a best matching result of the to-be-recognized text).  
As per claims 11-15, system claims 11-15 and method claims 3-6 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.  Accordingly claims 11-15 are similarly rejected under the same rationale as applied above with respect to method claims 3-6. Furthermore, Torres teaches a processor; and a memory coupled to the processor (Fig. 1, [0017]- [0018]).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Torres (US 2021/0149993) in view of Gao (US 20200065374), and further in view of Li (US 2009/0281791).
As per claim 7, Torres does not explicitly disclose calculating a probability of obtaining each position corresponding to each tag sequence; calculating a transition probability of obtaining each position corresponding to each tag sequence; and obtaining a probability of the tag sequence according to the probability of each position and the transition probability of each position.  Li in the same field of endeavor teaches calculating a probability of obtaining each position corresponding to each tag sequence; calculating a transition probability of obtaining each position corresponding to each tag sequence; and obtaining a probability of the tag sequence according to the probability of each position and the transition probability of each position ([0033]- [0037]. Therefore, it would have been obvious at the time the application was filed to used Li’s above feature with the system of Torres in view of Gao, in order to improve named entity recognition performance.
As per claim 16, system claim 17 and method claim 7 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.  Accordingly claim 17 is similarly rejected under the same rationale as applied above with respect to method claim 7. 
As per claims 8-10 and 17-19, the prior art does not teach the corresponding subject matter.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELALI SERROU/            Primary Examiner, Art Unit 2659